DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 24, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  FOR Cite No. 4, JPH0186104U is missing.
The information disclosure statement filed Aug. 10, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English portion of the NPL document filed Aug. 10, 2021 is of poor quality and is illegible by the Examiner.  Please provide a legible copy of the document.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed Sept. 27, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  All Foreign and NPL references are missing.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 objected to because of the following informalities:  typographical error in line 8 “hole(s)” should be “holes”.  Appropriate correction is required.
Claim 14 is/are objected to because of the following informalities:  typographical error in line 2 “Preform” should be “preform”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fiber preform assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the fiber preform assembly” should “the preform assembly”.  Dependent claims 2-17 share dependency from claim 1 and are also indefinite.
Claim 1 recites the limitation “the inner and outer cane” in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the inner and outer cane” should be “the inner hollow cane and the outer hollow cane”.
Claim 5 recites the limitation "the preform element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner which preform element Applicant is referencing (i.e. a preform center element or a preform ring element).  Please clarify claim 5.
Claim 7 recites the limitation "the preform element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner which preform element Applicant is referencing (i.e. a preform center element or a preform ring element).  Further, in claim 7, it appears based on the figures, the at least one slot appears to have a length of up to 1/10 of the length of the preform ring element.  It appears there may be a grammatical error in claim 7.  Please clarify claim 7.
Claim 14 recites the limitation “the preform assembly” in line 2.  There is insufficient antecedent basis for this limitation in the claim, since dependency to claim 1 has not been established until line 4 of claim 14.  Therefore, the Examiner interprets “the preform assembly” should be “the preform”, since a preform is recited in line 2.  Dependent claims 15-17 share dependency from claim 14 and are also indefinite.
Claim 16 recites the limitation "said preform element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  .  It is unclear to the Examiner which preform element Applicant is referencing (i.e. a preform center element or a preform ring element).  Please clarify claim 16.
Claim 17 recites the limitation "said preform element" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  .  It is unclear to the Examiner which preform element Applicant is referencing (i.e. a preform center element or a preform ring element).  Please clarify claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carberry et al. (US 2009/0320526) in view of Gibson (US2010/0303429).
Regarding claims 1 and 3, Carberry (Figs. 1 and 3 and [0033]-[0041]) discloses an optical fiber preform comprising a hollow core 80 (corresponding to a preform center element) and a cladding tube 20, PBG cane 60, and a PBG region 76, where the PBG cane 60 and PBG region 76 correspond to a preform ring element, arranged to surround the hollow core 80 (i.e. preform center element).   Since the preform ring element surrounds the preform center element, the preform ring element has a length, a center axis along its length, a first and second end defined by it length, and an outer preform element surface.  
The perform ring element comprises PBG cane 60 and PBG region 76 having a lattice structure and having a plurality of longitudinal air holes 84 (corresponding to a (plurality of longitudinal structures disposed to form longitudinal holes).  The PBG cane and the PBG region 76 having a lattice structure provide for a background material.  Carberry (Figs. 3 and 5) further discloses the PBG region 76 having the longitudinal structures are arranged substantially parallel to the center axis of the preform element (claimed in claim 3).  
The preform ring element further comprises a slot 100 (corresponding to at least one slot) extending from the outer surface of the preform ring element (i.e. PBG cane and PBG region 76) (corresponding to outer preform element surface), intersecting the lattice structure and the slot does not fully intersect the preform ring element, as claimed (Fig. 3 and [0017]).  As stated above, the preform ring element comprises a PBG cane 60 and a PBG region 76 having a lattice structure provides for the background material.  Carberry (Figs. 3 and 5) illustrates the lattice structure forming the background material extending  and extends in the length direction of the preform ring element and the longitudinal structures (i.e. lattice) is encaged in said background material and extends in the length direction of the preform element.  Carberry discloses the preform ring element is arranged in cladding tube 20 (corresponding to an outer hollow cane and the longitudinal structures are between the preform center element and the outer cane.  Carberry fails to disclose an inner hollow cane.  However, Gibson (Figs. 5A and 5B and [0058]) discloses a hollow core 502 that is similar to the hollow core of Carberry, and the hollow core can be formed without a hollow core tube or alternatively with a core tube.  Therefore, it would be obvious to a person having ordinary skill in the art, in the optical fiber preform of Gallagher, the hollow core of Gallagher formed by a core tube, since it has been taught this is an alternative method of creating a hollow core.  With this modification of a hollow core formed by a core tube, this provides an inner hollow cane, an outer hollow cane, and arranging the longitudinal structures of Carberry (i.e. lattice) between the inner hollow cane and outer hollow cane.
Regarding claims 2 and 4, in addition to the rejection of claims 1 and 3 above, Carberry ([0036]) discloses a pattern of air holes 84 in the lattice structure, but Carberry fails to disclose details of forming the lattice structure such as one or more of said plurality of longitudinal structures are hollow tubes.  However, Gibson (Figures and [0018]-[0019]) discloses using a tube stacking technique to form a structured region of the fiber preform that is similar to the lattice structure of Carberry, and discloses any shape of tube may be used.  Both Carberry and Gibson discloses a structured region of a fiber preform.  Therefore, based on the additional teachings of Gibson, it would be obvious to a person having ordinary skill in the art, the lattice of Carberry (Fig. 3) comprising a plurality of longitudinal structures may be formed by hollow tubes, such as a rings of hollow tubes (claimed in claim 3) with longitudinal holes and/or longitudinal holes that are longitudinal interspace holes formed between the longitudinal structures.  The use of hollow tubes to form the plurality of longitudinal structures in the preform assembly of Carberry (Fig. 3) provides for the at least one slot extends from an outer preform element surface intersects at least one of said holes of said hollow tubes and/or at least one of said interspaces holes, as claimed in claim 2, and the ring element comprising at least one ring of hollow tubes, as claimed in claim 4, to form the lattice structure of Carberry.
Regarding claim 5, Carberry (Fig. 5 and [0037]-[0038]) discloses the at least one slot is positioned at a distance from a back end 70 of the PBG cane.  Carberry further discloses an alternative embodiment (not shown) where slot front end 102 can be spaced apart from cane front end 68 at a distance, which can be same or greater than distance D1.  Carberry ([0034]) discloses D1 ranges from about 1 inch to 2 inches.  Therefore, based on the additional teachings of Carberry, it would be obvious to a person having ordinary skill in the art, the at least one slot is positioned at a distance from the back end of the preform ring element and a distance from the front end of the preform ring element by a distance D1.
Regarding claim 6, as discussed in the rejection of claim 5 above, it would be obvious to a person having ordinary skill in the art, the at least one slot is positioned at a distance from the front end by a distance D1.  Also discussed in the rejection of claim 5 above, Carberry discloses the distance D1 ranges from about 1 inch to 2 inches (25.4 mm to 50.8 mm).  Therefore, it would be obvious to a person having ordinary skill in the art the distance D1 ranges from 25.4 to 50.8 mm, which is within Applicant’s claimed range of at least about 5 mm.  
Regarding claims 8 and 9, Carberry (Fig. 3 and Fig. 9A) discloses the lattice comprising a plurality of longitudinal structures are disposed to form a ring of longitudinal holes.  Carberry discloses the PBG region 76 is configured to create a “band gap” or “forbidden zone” that serves to confine at least one optical mode within hollow core 80.  Therefore, since the PBG region is configured to confine at least one optical mode within the hollow core 80, it would be obvious to a person having ordinary skill in the art, the PBG region with a ring of longitudinal holes provides for a ring of longitudinal holes in a preform cladding region, as claimed in claim 8, and also provides for an air cladding in a fiber drawn from said preform assembly, as claimed in claim 9.  
Regarding claim 13, as discussed in the rejection of claim 1 above, Carberry discloses PBG region 76 as having a lattice structure, it would be obvious to a person having ordinary skill in the art, the solid part of lattice  can be part of the background material to provide solid longitudinal structures and/or the hollow portion of the lattice structure can be part of the background material to provide for material of hollow longitudinal structures, as claimed in claim 1.  
Regarding claim 14, in addition to the rejection of claim 1 above, Carberry (Figs. 1 and 3) discloses an assembled preform [0043]) further discloses drawing from the PBG preform to form a fiber.  Therefore, it would be obvious to a person having ordinary skill in the art the method comprising assembling the preform assembly of claim 1 and drawing the preform assembly of claim 1 to a microstructured optical fiber, as claimed.
Claim(s) 1-5, 8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2007/0204656) in view of Gibson (US2010/0303429).
Regarding claims 1, 3-4, and 12, Gallagher (Figs. 1-5 and [0029]-[0030]) discloses an optical fiber preform (corresponding to a preform assembly) comprising capillaries (12) arranged in a manner to create a centrally located, longitudinally extending hollow core.  The capillaries (12) forming the hollow core correspond to a center preform element comprising a plurality of center longitudinal holes (claimed in claim 12).  The multiple rings/rows of capillaries (i.e. tubes – claimed in claim 4) surrounding the preform center element form a plurality of longitudinal structures to provide for a preform ring element arranged to surround the preform center element.  The longitudinal structures include multiple longitudinal holes, such as a hole for the preform center element (i.e. hole for preform center element capillaries) or holes between the tube surfaces (i.e. interspace holes).  Additionally, the longitudinal structures are arranged substantially parallel to the center axis of the preform element, as claimed in claim 3.  
The preform ring element formed by capillaries provides for a preform ring element having a length and a center axis along its length and a first and second end defined by its length and an outer preform ring element surface.  
As stated above, the preform ring element comprises capillaries, which provides for a plurality of longitudinal structures.  The capillaries form at least one longitudinal hole in a background material.  The background material corresponds to the material the capillaries (i.e. tubes) are made of.  Further, with multiple rows/rings of capillaries this provides for a plurality of longitudinal structures (i.e. holes) encaged in said background material and extends the length direction of the preform element.  
Gallagher ([0011] and Figures) further discloses the method may comprise closing at least some of the holes of the preform at the first end of the preform by heating and deforming a first end of the preform, and forming a plurality of radially inward extending slots within the preform such that each of the slots intersects some of the holes.  Therefore, based on the disclosure of Gallagher, that the slot intersects some of the holes and the slot does not interact with at least one hole (Figs. 4A-4D), it would be obvious to a person having ordinary skill in the art, the slot does not intersect the preform center element comprising a plurality of center longitudinal holes, as claimed in claim 12.
Gallagher further discloses ([0025]) the bundle of capillaries 12 with holes 14 positioned in a large sleeve tube 18 (corresponding to an outer hollow cane.  Gallagher fails to disclose an inner hollow cane.  However, Gibson (Figs. 5A and 5B and [0058]) discloses a hollow core 502 can be formed without a hollow core tube or alternatively with a core tube.  Therefore, it would be obvious to a person having ordinary skill in the art, in the optical fiber preform of Gallagher, the hollow core may include a core tube, since it has been taught this is an alternative method of creating a hollow core by Gibson.  The combination of Gallagher in view of Gibson provides for an inner hollow tube (i.e. cane) inside an outer hollow cane (i.e. large sleeve tube 18) and arranging the longitudinal structures of the preform ring element (i.e. capillaries/tubes or holes) between the inner hollow cane (i.e. hollow core) and the outer hollow cane.
Regarding claim 2, as discussed in the rejection of claim 1 above, the one or more plurality of longitudinal structures are hollow tubes (i.e. capillaries) with longitudinal holes or longitudinal holes formed by the spacing between capillaries (interspace holes) and Gallagher (Figures) discloses the at least one slot extending from its outer preform element surface intersects at least one of the holes of the hollow tubes and/or at least one of said interspace holes.  Therefore, it would be obvious to a person having ordinary skill in the art, Gallagher in view of Gibson provides for the limitations claimed in claim 2.
Regarding claim 5, Gallagher (Figures) discloses slots 32, 34, 36, 38, 40, and 42 positioned along a length of the preform ring element.  This provides for at least one slot positioned at a distance from both ends, including a first end, of the preform ring element.  
Regarding claims 8 and 9, Gallagher ([0031]) further discloses holes 14 of the capillaries as part of the photonic crystal cladding and ([0006]) photonic band gap fibers are constructed with an array of air holes within the glass.  Therefore, it would be obvious to a person having ordinary skill in the art, in the preform of Gallagher in view of Gibson, the plurality of longitudinal structures disposed to form a ring of longitudinal holes in a preform cladding region, as claimed in claim 8, and the ring of longitudinal holes are adapted for providing an air cladding in a fiber drawn from said preform assembly,  as claimed in claim 9.
Regarding claim 11, as stated in the rejection of claim 1 above, Gallagher discloses the method may comprise closing at least some of the holes of the preform at the first end of the preform by heating and deforming a first end of the preform, and forming a plurality of radially inward extending slots within the preform such that each of the slots intersects some of the holes.  Therefore, based on the additional teachings of Gallagher, it would be obvious to a person having ordinary skill in the art, there may be intersected holes closed at a position from the slot to the first end, such as at the intersection towards the first end and/or a position there between.
Regarding claim 13, as discussed in the rejection of claim 1 above, Gallagher discloses hollow tubes (i.e. capillaries) as part of the background material, and this provides for at least part of the background material is provided by solid longitudinal structures, such as tube walls, and/or material of hollow longitudinal structure (i.e. tubes).
Regarding claim 14, in addition to the rejection of claim 1, Gallagher further discloses ([0024]) drawing the preform into a fiber, ([0025]) assembly of the preform with a bundle of capillaries and a sleeve tube or jacket 18.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of assembling the preform of claim 1 into a preform assembly and drawing the preform.
Regarding claim 15, in addition to the rejection of claims 1 and 14, Gallagher ([0011]) further discloses establishing a first pressure in the holes intersected by the slots by introducing the first pressure to the slots through the second tube, establishing a second pressure in the holes of the glass tube not intersected by the slots by introducing a second pressure through the first tube, and drawing the preform into a fiber while independently controlling the first and second pressures to facilitate control of the hole size, pitch, core size and shape of the core.  Based on the disclosure by Gallagher discussed above and Figures, it would be obvious to a person having ordinary skill in the art, the method of Gallagher in view of Gibson, provides for subjecting the longitudinal holes of the preform ring element intersected by the slot to a preform ring element controlled to first pressure during the drawing, where the preform ring element controlled pressure (i.e. first pressure) is applied via the slot, wherein said preform ring element controlled pressure is controlled independently of at least one other controlled pressure (i.e. a second pressure) during drawing, such as a preform center controlled pressure (i.e. second pressure) subjected to longitudinal holes in the preform center element.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 14, and 16 is/are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,072,554 (reference patent) in view of Gibson (US2010/0303429). 
Regarding claims 1, 2, 10, and 14, Claim 1 of the reference patent claims a preform assembly comprising the claimed preform center element and claimed preform ring element.  The reference patent further claims the preform ring element has a length and a center axis along its length, a first and second end defined by its length and an outer preform ring element surface.  The reference patent further claims the preform ring element comprises a plurality of longitudinal structures disposed to form longitudinal holes in a background material, a slot extending from its outer preform ring element surface and intersecting at least one of said longitudinal holes, the slot does not fully intersect the preform ring element, one of said plurality of longitudinal structures are hollow tubes or wherein said longitudinal holes are longitudinal interspace holes formed between said plurality of longitudinal structures, and the slot is an annular slot extending from its outer preform ring element surface and said annular slot intersects at least one of said longitudinal holes of the hollow tubes or at least one of said longitudinal interspace holes.
The reference patent fails to claim the plurality of longitudinal structures is encaged in said background material and extends in the length direction of the preform element,  the preform ring element is provided by arranging an inner hollow cane inside an outer hollow cane and arranging longitudinal structures between the inner and outer cane, and assembling and drawing the preform assembly to form a microstructured optical fiber.  However, Gibson (Figs. 5A and 5B and [0057]-[0058]) discloses a preform having a preform center element, such as hollow core 502 that is an inner hollow cane, and a preform ring element made of longitudinal structures, such as micro canes 504 and holes of the micro canes, and a jacket 501 that is an outer hollow cane.  Gibson discloses the preform ring element (i.e. micro canes and micro cane holes) between an inner hollow cane (hollow core 502) and an outer hollow cane (jacket 501) and the plurality of longitudinal structures encaged in a background material formed by the micro canes.  Gibson (abstract) further discloses the prepared preforms having a plurality of microtubes or canes arranged in a desired pattern within the jacket is placed into a fiber draw tower and drawing the preform into fiber, such as a microstructured optical fiber.  Therefore, based on the additional teachings of Gibson, it would be obvious to a person having ordinary skill in the art, the claimed preform having the plurality of longitudinal structures is encaged in said background material and extends in the length direction of the preform element, the preform ring element is provided by arranging an inner hollow cane inside an outer hollow cane and arranging longitudinal structures between the inner and outer cane, and assembling the preform and drawing the preform to a microstructured optical fiber.
Regarding claim 16, Claim 18 of the reference patent claims a preform assembly comprising the claimed preform center element and claimed preform ring element.  The reference patent further claims the preform ring element has a length and a center axis along its length, a first and second end defined by its length and an outer preform ring element surface.  The reference patent further claims the preform ring element comprises a plurality of longitudinal structures disposed to form longitudinal holes in a background material, a slot extending from its outer preform ring element surface and intersecting at least one of said longitudinal holes, and the slot does not fully intersect the preform ring element.  Claim 18 of the reference patent further claims one or more pressure controls are provided by enclosing an end section of said preform assembly by a pressure control cap comprising two or more pressure control sections and applying seals to seal off independently controlled holes, comprising at least a pair of slot seals on opposite sides of said slot of said preform ring element.
The reference patent fails to claim the plurality of longitudinal structures is encaged in said background material and extends in the length direction of the preform element and the preform ring element is provided by arranging an inner hollow cane inside an outer hollow cane and arranging longitudinal structures between the inner and outer cane.  However, Gibson (Figs. 5A and 5B and [0057]-[0058]) discloses a preform having a preform center element, such as hollow core 502 that is an inner hollow cane, and a preform ring element made of longitudinal structures, such as micro canes 504 and holes of the micro canes, and a jacket 501 that is an outer hollow cane.  Gibson discloses the preform ring element (i.e. micro canes and micro cane holes) between an inner hollow cane (hollow core 502) and an outer hollow cane (jacket 501) and the plurality of longitudinal structures encaged in a background material formed by the micro canes.  Gibson (abstract) further discloses the prepared preforms having a plurality of microtubes or canes arranged in a desired pattern within the jacket is placed into a fiber draw tower and drawing the preform into fiber, such as a microstructured optical fiber.  Therefore, based on the additional teachings of Gibson, it would be obvious to a person having ordinary skill in the art, the claimed preform having the plurality of longitudinal structures is encaged in said background material and extends in the length direction of the preform element and the preform ring element is provided by arranging an inner hollow cane inside an outer hollow cane and arranging longitudinal structures between the inner and outer cane.
Allowable Subject Matter and Examiner Comments
Due to 35 U.S.C. 112(b) issues and grammatical issues with claim 7, allowability of claim 7 is unable to be determined.  
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) rejections are satisfactorily resolved with claim 1, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and filing of a terminal disclaimer.  
Claims 16 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. 112(b) rejections are satisfactorily resolved with claims 1 and 14, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and for claim 16, filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter for claims 10 and 16-17.
Regarding claim 10, the prior art fails to disclose or fairly suggest the at least one slot is an annular slot intersecting a plurality of said holes of said hollow tubes and/or a plurality of said interspace holes are intersected by said annular slot.
Regarding claims 16 and 17, if the Examiner interprets “the preform element” as referencing “the preform ring element”, the prior art fails to disclose seals comprising at least a pair of slot seals on opposite sides of said slot of said preform ring element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741